Exhibit 5.1 PILLSBURY WINTHROP SHAW PITTMAN LLP 2550 Hanover Street Palo Alto, California 94304 November 7, 2014 Inphi Corporation 2953 Bunker Hill Lane, Suite 300, Santa Clara, CA 95054 Re: Registration Statement on Form S-3 Ladies and Gentlemen: We are acting as counsel for Inphi Corporation, a Delaware corporation (the “Company”), in connection with the Registration Statement on Form S-3 relating to the registration under the Securities Act of 1933 (the “Act”) of 5,274,580 shares of Common Stock, par value $0.001 per share (the “Common Stock”), of the Company, to be offered and sold by certain stockholders of the Company (the “Selling Stockholders”). (Such Registration Statement, as amended, is herein referred to as the “Registration Statement.”) We have reviewed and are familiar with such corporate proceedings and other matters as we have deemed necessary for this opinion. Based upon the foregoing, we are of the opinion that the shares of Common Stock to be offered and sold by the Selling Stockholders have been duly authorized and validly issued and are fully paid and nonassessable. This opinion is limited to matters governed by the General Corporation Law of the State of Delaware. We hereby consent to the filing of this opinion as Exhibit5.1 to the Registration Statement and to the use of our name under the caption “Legal Matters” in the Registration Statement and in the prospectus included therein. In giving this consent, we do not thereby admit that we are within the category of persons whose consent is required under Section 7 of the Act or the rules and regulations of the Securities and Exchange Commission promulgated thereunder. Very truly yours, /s/ PILLSBURY WINTHROP SHAW PITTMAN LLP
